DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sze (U.S. Patent 10928067) in view of Corr (U.S. Patent 8973365).
Regarding claim 1, Sze teaches:
A combustor for a gas turbine engine (Fig. 2, col. 2 line 17-18), comprising an outer wall part (outer skin 42, 44, Fig. 2, col. 3 ll. 18) having formed therein an impingement cooling hole (apertures 30a, Fig. 2, col. 6 ll. 35-43), an inner wall part (inner skin 38, 40, Fig. 2, col. 3 ll. 19) having formed therein an effusion cooling hole (col. 7 ll. 2 and ll. 28), and a tubular dilution air introduction passage (dilution bosses 82, Fig. 2, col. 8 ll. 39) providing a connection between an outer opening formed in the outer wall part (Fig. 2F, marked as A below)

    PNG
    media_image1.png
    400
    826
    media_image1.png
    Greyscale

and an inner opening formed in the inner wall part (Fig. 2F, marked as B below)

    PNG
    media_image2.png
    414
    826
    media_image2.png
    Greyscale

the dilution air introduction passage introducing dilution air into a combustion chamber (combustion chamber 26, Fig 2., col. 2 ll. 46), wherein a radially outer end part (the bottom portion of boss 82, as seen in Fig. 2F, fitted into the outer opening marked as A above),  of the dilution air introduction 

    PNG
    media_image3.png
    414
    826
    media_image3.png
    Greyscale

However, Sze does not teach the inner end part of the dilution air introduction passage axially slidably abuts against an open edge of the inner opening. 
Corr teaches:
a radially inner end part of an air passage (Corr Fig. 4A and 4B, marked as D below)

    PNG
    media_image4.png
    417
    635
    media_image4.png
    Greyscale

 axially slidably abuts (fourth part 86b Corr Fig. 4B, col. 7 ll. 37) against an open edge of the inner opening (186a, Fig. 4B. col. 7 ll. 37, marked as E below)

    PNG
    media_image5.png
    581
    628
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze’s combustor for a gas turbine engine with Corr’s teachings on mounting the end part of an air passage to the open end of the inner opening, in order to allow the air passage to slide as necessary during engine operation and thermal expansion in response to different temperatures at different regions (as taught by Corr in col. 6 ll. 63).
Regarding claim 2, Sze in view of Corr teaches the invention as discussed above for claim 1. However, Sze in view of Corr, as discussed so far, fails to teach the inner opening protruding from the inner wall in a tubular shape. 
Corr teaches:
The combustor for a gas turbine engine according to Claim 1, wherein the inner opening (Corr Fig. 4B, one of its edges marked as F below) 

    PNG
    media_image6.png
    581
    628
    media_image6.png
    Greyscale

protrudes from the inner wall part radially outward in a tubular shape (marked portion of inner liner 82, as marked above and third part 86a form the inner opening protrude outward in a tubular shape (ring shaped - col. 7 ll. 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze’s combustor for a gas turbine engine with Corr’s teachings on mounting the end part of an air passage to the open end of the inner opening for the same reasons as discussed above for claim 1.
Regarding claim 3, Sze in view of Corr teaches the invention as discussed above for claim 2. However, Sze in view of Corr, as discussed so far, fails to the radially inner end part of the dilution air introduction passage includes an annular flange portion.
Corr teaches: 
the radially inner end part of the dilution air introduction passage includes an annular flange portion (ring shaped fourth part 86b, Corr Fig. 4B, col. 7 ll. 35) the annular flange portion axially slidably abutting (col. 7 ll. 37) against the open edge of the inner opening (leg 186a Fig 4B, col. 7 ll. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Sze’s combustor for a gas turbine engine with Corr’s teachings on mounting the end part of an air passage to the open end of the inner opening for the same reasons as discussed above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO TOSHIHARU IGUE whose telephone 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741